ON PETITION FOR REHEARING.                        [March 16, 1933.]
Respondents, in their petition for rehearing, request, among other things, that there be reserved to them the right to develop and establish, by their pleadings and proof, the true relationship existing between the parties to this action, under the lease, the assignments thereof, and the contract with reference thereto, as set forth in the complaint.
[3] The case was presented to us upon the complaint in the action, a demurrer thereto having been sustained in the lower court and the plaintiff having elected to stand on the complaint. As specifically stated in our opinion, the question before us was whether the complaint stated a cause of action. We held that it did, and directed the lower court to proceed with the action.
The defendants (respondents) are, of course, entitled to present any proper defense that they have showing that the true relationship existing between the parties was other than appears upon the face of the complaint, and that the liability of the respondents is, by reason of facts and circumstances shown by them, different from that asserted by the appellant. Any rights that the respondents may have on a proper showing have not been prejudged.
The petition for rehearing is denied. *Page 165